—Proceeding pursuant to CPLR article 78 to review a determination of the Shoreham-Wading River Central School District, dated March 6, 1995, which, after a hearing, adopted the findings of a Judicial Hearing Officer that the petitioner was guilty of misconduct, insubordination, and incompetency and imposed the penalty of dismissal from her position as Custodial Worker I.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
*798The respondent’s determination was supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222). Further, the penalty of dismissal imposed was not so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., supra).
Bracken, J. P., Santucci, Gold-stein and McGinity, JJ., concur.